Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,554,482.




Art Rejection
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 9-10, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bostick, U.S. pat. Appl. Pub. No. 2016/0021578.
	Per claim 1, Bostick discloses a cloud controller configured to optimize a Wi-Fi network, the cloud controller comprising:
a) a network interface (20, fig. 1) communicatively coupled to the Wi-Fi network, over the Internet (see par 0046); 
b) one or more processors communicatively coupled to the network interface (par 0040); and 
c) memory storing instructions (par 0044) that, when executed, cause the one or more processors to:
i) obtain data associated with operation of the Wi-Fi network, via the network interface (par 0078);
ii) analyze the obtained data to determine one or more of forecasts, predictions, trends, and interference associated with the Wi-Fi network based on the obtained data and correlations determined therein (pars 0074, 0081); and
iii) cause configuration of the Wi-Fi network based on the determined one or more forecasts, predictions, trends, and interference, wherein the configuration includes at least bandwidth selection and/or topology selection of access points in the Wi-Fi network, and client associations with the access points (see par 0086).
Per claim 4, Bostick teaches storing obtained data over time for historical data and utilizing the historical data with the obtained data to determine forecast, prediction, trends and interference (see pars 0078, 0081).
Per claim 9, Bostick teaches designating a first Wifi network and additional Wifi networks (see par 0066), storing obtained data over time from the Wifi networks and utilizing the historical data with the obtained data to determine forecast, prediction, trends and interference (see pars 0078, 0081).
Claims 10, 13 and 18-20 are similar in scope as that of claims 1, 4 and 9.


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9.	Claims 2-3, 5-8, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick and further in view of Shrote, U.S. pat. Appl. Pub. No. 2014/0313890.
	Per claims 2-3, Bostick does not explicitly teach obtaining time series data, i.e., data with time stamps, and collating time series data into periods with similar characteristics. Such time series data collection for different time periods for analytic prediction purpose is well known in the art as disclosed by Shrote (see Shrote, par 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Shrote teaching in Bostick because it would have enabled determining trends for one or more operational parameters (Shrote, par 0035).
Per claims 5-6, Shrote also teaches monitoring signal strengths between access points, i.e., interference signals, and predicting a distribution of interference in the Wifi network (see par 0009).

Per claim 7-8, it would have been further obvious to one skilled in the art to utilize Shrote’s teaching of storing obtained data in a plurality of time periods in Bostick because it would have enabled determining trends for one or more operational parameters including Wifi loads and locations (Shrote, par 0035).
Claims 11-12 and 14-17 are similar in scope as that of claims 2-3 and 5-8.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/15/21